Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Harwood on 07/07/2022.
The application has been amended as follows: 
Claims 1-19 are as previously presented. 
20. (canceled).
21. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program , the computer program when executed by a computer, causes the computer to perform the computer-implemented method of claim 1. 
22. (canceled).

Allowable Subject Matter
Claims 1-19, and  21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is 
Moreno et al. A combined deep-learning approach to fully automatic left ventricle segmentation in cardiac magnetic resonance imaging discloses a computer implemented (see section 2.3 Hardware and Software) assessment of the left ventricle and myocardium from MRI image sequences (see section 1 and 2.1.1) using two CNNs in sequence (abstract; figure 3) which are used to segment and classify the heart structure (section 3.2).
Similarly Avendi et al. A combined deep-learning and deformable-model approach to fully automatic segmentation of the left ventricle in cardiac MRI discloses a deep learning segmentation approach using neural networks to classify and infer shape of the heart tissue (see the abstract).
Sitek US 2018/0333104 discloses a convolution deep learning analysis of temporal cardiac images (see figure 2a).
Xu et al. US 2018/0061058 (hereinafter “Xu”) discloses a computer implemented segmentation and labeling of 3D medical image stacks using CNNs (see paragraph 0026 and 0037 as well as figure 7a).
However none of the prior art of record discloses in combination with the other limitations of the claim 
a myocardium segmentation step of inputting the plurality of image frames into two or more trained neural networks, applying the trained neural 15networks in parallel, and fusing an output of each of the trained neural networks into a single output indicating a segmentation, for each of the plurality of image frames, between a first portion indicating muscle tissue of the heart and a second 20portion indicating surrounding tissue of the heart muscle, and determining a corresponding mask of muscle tissue for the first portion…and an associating step of associating the classified movement feature with the corresponding layer for the cardiac motion classification.  Thus claim 1 and its dependent claims 2-19 and 21 are allowable over the art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669